Dismissed and Memorandum Opinion filed September 24, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00546-CR

                         ERIC GONZALES, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1462714

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to theft. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for seven months in the State Jail Division of the Texas Department
of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2